Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
	Examiner called Applicant and discussed inventive features of the case. Examiner explained that although invention is about the autonomous vehicle sensor secure communication, filed claims are about generic sensor. The Applicant agreed with the Examiner. The Examiner then proposed amending claims by modifying the word "sensors" with " sensors of the autonomous vehicle " to align claims with the invention. The Examiner further added that if the Applicant accepts the amendment proposition, and amends the claims accordingly, the case will be placed in allowable condition. The Applicant accepted the proposition and agreed to email the Examiner the proposed amendment asap. Subsequently, the Applicant emailed the proposed amendment as recommended by the Examiner. Later on the Applicant authorized the Examiner over phone to change status of  unamended claims to “original”. and also to add missing dependent claim 20 from the proposed amendment.
The case has now been placed in allowable condition.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email from Kirk Gottlieb (Reg. No.42,596) on 5/19/2022.. 
AMENDMENTS TO THE CLAIMS:
          The following listing of claims will replace all prior versions and listings of claims in this application.
`LISTING OF CLAIMS
(Currently Amended) A method comprising:
	for each of one or more sensors of an autonomous vehicle, digitally signing, using a private key, a portion of data associated with a respective sensor of the one or more sensors of the autonomous vehicle such that the portion of data is associated with a digital signature;
	 validating, by at least one processor, the digital signatures of the respective portion of data upon booting of each sensor of the autonomous vehicle;
	generating, by the at least one processor, at least one session key;
encrypting, by the at least one processor, the at least one session key;
	sending, by the at least one processor, the at least one encrypted session key to the one or more sensors after booting of the one or more sensors of the autonomous vehicle, wherein each of the booted one or more sensors of the autonomous vehicle receives the at least one session key and decrypts at least one session key using the at least one processor;
	sending, by the one or more sensors of the autonomous vehicle, sensor data to the at least one processor, the sensor data including a message authentication code generated using the at least one session key; and
	validating, by the at least one processor, the sensor data at least partially based on the message authentication code and a determination that the sensor data was received within a pre-determined period of time, wherein the at least one processor parses the validated sensor data.
2.	(Currently Amended) The method of claim 1, wherein digitally signing comprises storing at least one public key in the at least one processor, the at least one public key being associated with one of the one or more sensors of the autonomous vehicle.
3.	(Currently Amended) The method of claim 1, wherein the sensor data includes identification data associated with the one or more sensors of the autonomous vehicle, the method further comprising anonymizing the identification data before sending the sensor data to the at least one processor.
4. 	(Original) The method of claim 3, wherein anonymizing the identification data comprises removing the identification data.
5.	(Original) The method of claim 3, wherein the identification data comprises at least one of location data, waveform data, or tag identification data.
6.	(Original )The method of claim 3, wherein anonymizing the identification data comprises obfuscating the identification data.
7.	(Original) The method of claim 6, wherein obfuscating the identification data comprises at least one of: substituting the identification data values with secondary identification data values, encrypting the identification data, and shuffling the identification data.
8.	(Original) The method of claim 6, wherein obfuscating the identification data comprises learning, by a machine learning coprocessor, secondary identification features associated with the identification data.
9.	(Original) The method of claim 1, wherein validating the sensor data comprises determining whether the sensor data is configured in either an expected format, an expected size, or both.
10.	(Original) The method of claim 1, wherein the sensor data includes movement of simulated objected.
11.	(Original )The method of claim 1, wherein the message authentication code is a hash-based message authentication code.
12.	(Original) The method of claim 1, wherein the at least one processor includes a controller circuit that generates the at least one session key.
13.	(Original) The method of claim 1, wherein the at least one processor includes a non-migratable key configured for decrypting the encrypted session key.
14.	(Currently Amended) The method of claim 1, wherein generating the at least one session key comprises generating at least one new session key each time the one or more sensors of the autonomous vehicle are booted.
15.	(Currently Amended) The method of claim 1, wherein generating the at least one session key comprises generating at least one new session key after each new message is received from the one or more sensors of the autonomous vehicle.
16.	(Original) The method of claim 1, wherein parsing the data comprises organizing the sensor data in accordance with at least one parsing rule.
17.	(Original) The method of claim 1, wherein the portion of data includes computer executable code.
18.	(Currently Amended) A system comprising:
	one or more computer processors; and
	a non-transitory computer-readable storage medium storing instructions, which when executed by the one or more computer processors cause the one or more computer processors to:
	for each of one or more sensors of an autonomous vehicle, digitally sign, using a private key, a portion of data associated with a respective sensor of the one or more sensors of the autonomous vehicle such that the portion of data is associated with a digital signature;
	validate the digital signatures of the respective portion of data upon booting of each sensor of the autonomous vehicle;
	generate at least one session key;
encrypt the at least one session key;
	send the at least one encrypted session key to the one or more sensors of the autonomous vehicle after booting of the one or more sensors of the autonomous vehicle, wherein each of the booted one or more sensors of the autonomous vehicle receives the at least one session key and decrypts at least one session key using the one or more computer processors;
	send, by the one or more sensors of the autonomous vehicle, sensor data to the one or more computer processors, the sensor data including a message authentication code generated using the at least one session key; and
	validate the sensor data at least partially based on the message authentication code and a determination that the sensor data was received within a pre-determined period of time, wherein the one or more computer processors parse the validated sensor data. 
19.	(Currently Amended) A non-transitory computer-readable storage medium storing instructions, which when executed by one or more computer processors cause the one or more computer processors to:
	for each of one or more sensors of an autonomous vehicle, digitally sign, using a private key, a portion of data associated with a respective sensor of the one or more sensors of the autonomous vehicle such that the portion of data is associated with a digital signature;
	validate the digital signatures of the respective portion of data upon booting of each sensor;
	generate at least one session key;
encrypt the at least one session key;
	send the at least one encrypted session key to the one or more sensors of the autonomous vehicle after booting of the one or more sensors of the autonomous vehicle, wherein each of the booted one or more sensors of the autonomous vehicle receives the at least one session key and decrypts at least one session key using the one or more computer processors;
	send, by the one or more sensors of the autonomous vehicle, sensor data to the one or more computer processors, the sensor data including a message authentication code generated using the at least one session key; and
	validate the sensor data at least partially based on the message authentication code and a determination that the sensor data was received within a pre-determined period of time, wherein the one or more computer processors parse the validated sensor data.
	20 (Currently Amended). The non-transitory computer-readable storage medium of claim 19, wherein digitally signing comprises storing at least one public key in the one or more computer processors, the at least one public key being associated with one of the one or more sensors of the autonomous vehicle.

	Allowable Subject Matter
Claims 1-20 are allowed.

	  The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 & 18-19, although the prior art of record teaches (such as, Newell (US20150012737)) generating, by the at least one processor, at least one session key; encrypting, by the at least one processor, the at least one session key; none of the prior art, alone or in combination teaches sending, by the at least one processor, the at least one encrypted session key to the one or more sensors after booting of the one or more sensors of the autonomous vehicle, wherein each of the booted one or more sensors of the autonomous vehicle receives the at least one session key and decrypts at least one session key using the at least one processor; sending, by the one or more sensors of the autonomous vehicle, sensor data to the at least one processor, the sensor data including a message authentication code generated using the at least one session key; and validating, by the at least one processor, the sensor data at least partially based on the message authentication code and a determination that the sensor data was received within a pre-determined period of time, wherein the at least one processor parses the validated sensor data; in view of other limitations of claims 1, 19 & 20.
	The closest prior art (patent publications) made of records are: 
Newell (US20150012737)) teaches a method for securely booting a target processor in a target system from a secure root of trust includes computing a message authentication code from boot code to be provided to the target processor, including an obfuscated algorithm for recreating the message authentication code in the target processor, serving the boot code to the target processor, executing the boot code to recreate the message authentication code in the target processor, serving the message authentication code back to the root of trust, comparing the returned message authentication code with the message authentication code generated in the root of trust, continuing execution of the boot code data if the returned message authentication code matches the message authentication code, and applying at least one penalty to the target system if the returned message authentication code does not match the message authentication code generated in the root of trust.
Reitsma (US20190007757) teaches an electronic processor is configured to determine sensor data reliability at an incident scene for real-time and post-incident processing. The electronic processor receives primary sensor data from a primary data source, retrieves secondary data associated with the primary sensor data, calculates a reliability index for the primary sensor data using the secondary data; compares the reliability index to a threshold and one of executes a particular action and applies a particular policy as a function of the comparison. 
Ouyangi (CN100462943-translated copy and original attached) teaches a mobile storage method of universal series bus interface and device thereof, belonging to the field of computer device technology. the method of the invention, firstly, the data storage area is divided into three regions, the remote server receives from the main controller, the data used by the user for scheduling, managing and updating of the data uses the redundancy backup, the data automatically operates. The device of the invention comprises the main controller, data memory and security control chip, the security control chip is respectively connected with the main controller and the data memory, the main controller is connected with the remote server through the universal serial bus interface, a data memory are respectively connected with the main controller and safe control chip. The method of the invention provides safe and reliable data content management, uses the core component technology to provide stable and reliable scheduling management, updating management and recovery management, carried with user, and use for entertainment business anytime and anywhere to provide safe and reliable, convenient practical service.
 Bicket (US9445270) teaches a method in a wireless sensing device for authenticating a gateway device of a sensor network is described. The method includes receiving a certificate where the certificate was generated by the management server upon a determination that the gateway device and the wireless sensing device are associated and is a digital document including data and a digital signature, where the digital signature was generated by the management server based on the data and a private key of the management server, and where the data includes a first identifier and a second identifier; confirming that the wireless sensing device is authorized to upload data to the gateway device; in response to the confirming that the wireless sensing device is authorized to upload data to the gateway device, uploading to the gateway device data indicative of a plurality of sensor measurements taken over time to be transmitted to the management server.
Kravitz (US20180006829) teaches methods, systems, and apparatus, including computer programs encoded on computer storage media, for transforming representations of network activity data. A data structure that represents communication events between computing devices of one or more networks is received. The data structure is analyzed and a set of potential attack paths represented in the data structure is determined. A score is assigned to each potential attack path in the set of potential attack paths. Potential attack paths that have scores that do not meet a predetermined threshold are removed from the set of potential attack paths. Potential attack paths that remain in the set of potential attack paths are ranked, based on each score assigned to each potential attack path, and the data structure that includes a ranked set of potential attack paths is provided.
Schwarze (CN 103053127- translated copy and original attached) discloses invention related to a method and sensor arrangement (30) for transmitting sensor data. According to the method, a sensor (34) outputs an analog signal, a digital signal is generated as a function of the analog signal, the digital signal is encoded, and both the analog signal and the encoded digital signal are transmitted to a receiving unit (32) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497